Citation Nr: 1643425	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic lumbar pain with discogenic disease (hereinafter a "lumbar spine disability").  

2.  Entitlement to an evaluation in excess of 40 percent for residuals of fracture of the left tibia and fibula, and calcaneus and talus with secondary degenerative changes and peripheral vasospasm (hereinafter a "left ankle disability").

3.  Entitlement to an evaluation in excess of 30 percent for residuals of fracture of the right tibia and fibula, and calcaneus callus and os calcis (hereinafter a "right ankle disability").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1969 to July 1971.  Among other awards, the Veteran received the National Defense Service Medal and Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case has since been returned to the RO in New York, New York.

The August 2008 rating decision denied a higher than 10 percent evaluation for service-connected lumbar spine disability; denied a higher than 40 percent evaluation for service-connected left ankle disability; and denied a higher than 30 percent evaluation for service-connected right ankle disability.  The Veteran appeals for higher evaluations. 

During the pendency of the appeal, the RO issued a rating decision in May 2010 granting a temporary 100 percent evaluation for service-connected left ankle disability, effective September 30, 2008, and assigning a 40 percent evaluation for service-connected left ankle disability, effective November 1, 2008.  Additionally, the RO issued a September 2011 rating decision granting a temporary 100 percent evaluation for service-connected left ankle disability, effective April 23, 2010, and assigning a 40 percent evaluation for service-connected left ankle disability, effective June 1, 2010; and granting a temporary 100 percent evaluation for service-connected right ankle disability, effective October 1, 2010, and assigning a 30 percent evaluation for service-connected right ankle disability, effective December 1, 2010.  The Veteran continues to appeal for higher evaluations for his service-connected left ankle disability and right ankle disability.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  The temporary total evaluations are not appeal.  

In January 2014, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected lumbar spine disability manifests flexion at no less than 70 degrees with pain and interference with sitting, standing, and/or weight-bearing, but no ankylosis; and has intervertebral disc syndrome with no incapacitating episodes.  

2.  The Veteran's service-connected left ankle disability receives the highest schedular evaluation available subject to the amputation rule.  

3.  Resolving all reasonable doubt in favor of the Veteran, from May 19, 2008 to September 30, 2010, the Veteran's right ankle disability more closely approximates nonunion of the tibia and fibula with loose motion and requiring a brace.

4.  Resolving all reasonable doubt in favor of the Veteran, from December 1, 2010, the Veteran's right ankle disability more closely approximates nonunion of the tibia and fibula with loose motion and requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for chronic lumbar pain with discogenic disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242, 5243 (2016).

2.  The criteria for an evaluation in excess of 40 percent for residuals of fracture of the left tibia and fibula and calcareous and talus with secondary degenerative changes and peripheral vasospasm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5262 (2016).

3.  From May 19, 2008 to September 30, 2010, the criteria for a 40 percent evaluation for residuals of fracture of the right tibia and fibula and calcaneus callus and os calcis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5262, 5270 (2016).

4.  From December 1, 2010, the criteria for a 40 percent evaluation for residuals of fracture of the right tibia and fibula and calcaneus callus and os calcis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5262, 5270 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in June 2008, January 2010, and January 2011.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in June 2008, March 2010, April 2010, January 2011, and March 2014.

Subsequent to the last VA examination for his back and ankles in March 2014, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the June 2008, March 2010, April 2010, January 2011, and March 2014 VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weightbearing.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.  

Initially, remanding for another VA spine or ankle examination would not remedy the lack of testing performed at the Veteran's June 2008, March 2010, April 2010, and January 2011 VA examinations.  With regard to the most recent March 2014 VA spine examination, the Board finds that upon active range of motion testing, the clinical evidence shows that the Veteran exhibited no objective evidence of painful motion.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  In this case, the Veteran's lack of objective evidence of pain during his March 2014 VA spine examination demonstrates that Correia does not apply.  Now, the March 2014 VA ankle examination also does not require a remand under Correia, because, as discussed further below, the Veteran's left and right ankle disabilities are in receipt of the maximum schedular evaluation.  Any extraschedular consideration would involve different criteria from a schedular rating appeal and from that considered in the Correia case.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims. 

II. Higher Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for an increased rating was received in May 2008, the period for consideration will include evidence one year prior to the receipt of claim.

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).

A. Lumbar Spine Disability

The Veteran is seeking a higher than 10 percent evaluation for his service-connected lumbar spine disability.  He characterizes his symptoms as constant back pain that exists whether he is sitting or standing.  The Veteran says that he is unable to stand for more than one half hour at a time.  He attributes his pain, which he treats with prescription pain medication, to his left leg being one inch shorter than his right leg.  Due to back discomfort, driving is difficult.  See October 2008 Notice of Disagreement (NOD).  

The Veteran's service-connected lumbar spine disability has been currently evaluated as 10 percent disabling, effective April 10, 2001, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Note 1 provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. 

Diagnostic Code 5242 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body contour fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

In June 2008, the Veteran underwent a VA examination.  The Veteran reported his current low back symptomatology, including lumbosacral pain radiating to his left leg, but no flare-ups.  No incapacitating episodes were reported in the past 12 months.  Upon objective evaluation, the examiner found that the Veteran had painful motion and muscle spasm of the lumbosacral spine without weakness or tenderness.  Sensory and motor examination results were normal.  Bilateral reflexes were 4+.  Range of motion testing of the spine revealed flexion at 80 degrees with pain, extension at 30 degrees with pain, right lateral flexion at 30 degrees with pain, left lateral flexion at 35 degrees with pain, right lateral rotation at 30 degrees with pain, and left lateral rotation at 28 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  Following an x-ray of the lumbar spine, the examiner diagnosed the Veteran with diskogenic disease of the lumbosacral spine.  The examiner noted that the Veteran could perform his daily activities; but, driving, climbing stairs, lifting and carrying, sitting, standing, and walking were impacted by his lumbar spine disability.  

In March 2010, the Veteran was afforded a VA examination.  There was no change in his reported low back symptoms since his last examination.  No incapacitating episodes were reported in the past 12 months.  Upon objective evaluation, the examiner found painful motion and muscle spasm of the lumbosacral spine without weakness and tenderness.  The examiner observed that the Veteran walked with a limping gait.  Sensory examination results were normal.  Motor function test results were 4-5/5 bilaterally.  Bilateral reflexes were 4+.  Range of motion testing of the lumbar spine revealed flexion at 75 degrees with pain, extension at 25 degrees with pain, right lateral flexion at 30 degrees with pain, left lateral flexion at 35 degrees with pain, right lateral rotation at 25 degrees with pain and left lateral rotation 30 degrees with pain.  No additional limitation in range of motion upon repetitive use testing was found.  The examiner continued the Veteran's lumbar spine diagnosis.  Daily activities could be performed with limitations on lifting, carrying, sitting, standing, and walking.  

In January 2011, the Veteran was afforded another VA examination.  The Veteran reported his current low back symptomatology, including lumbar spine pain and stiffness with flare-ups occurring weekly and lasting for hours.  During flare-ups, the Veteran had to stop activity until the pain subsided.  No intervertebral disc syndrome (IVDS) was found.  Upon objective evaluation, the examiner found tenderness of the lumbosacral region at flexion and palpation.  Full range of motion was noted with flexion at 70 degrees with pain.  No ankylosis was reported.  Straight leg raise testing results were negative.  The Veteran was diagnosed with chronic lumbar pain with disc protrusion on L4-L5 and left leg radiculopathy.  Use of narcotics impacted his ability to perform occupational activities.  In addition, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, pain and decreased strength in his lower extremity affected his occupational activities.  

At his most recent March 2014 VA examination, the Veteran reported his current low back symptomatology, including low back pain and right leg tingling intermittently with flare-ups of increased aches in rainy or humid weather.  IVDS was found, but no incapacitating episodes were noted in the past 12 months.  Upon objective evaluation, the examiner found no localized tenderness, muscle spasm, or guarding.  Muscle strength testing results were normal.  No muscle atrophy was found.  There were normal reflexes at knee extension bilaterally.  Sensory examinations results were decreased in the right lower extremity and normal in the left lower extremities.  Straight leg raise testing results were negative.  Mild right radiculopathy of the sciatic nerve was found.  No other neurologic abnormalities were noted.  There was no ankylosis.  Range of motion testing of the lumbar spine revealed flexion at 90 degrees, extension at 25 degrees, right lateral flexion at 25 degrees, left lateral flexion at 20 degrees, and right and left lateral rotation at 30 degrees.  No painful motion was found during range of motion testing.  There was no additional limitation in range of motion upon repetitive use testing.  The examiner found functional loss exhibited by less movement than normal and interference with sitting, standing, and/or weight-bearing.  After reviewing an October 2009 MRI, the examiner diagnosed the Veteran with lumbar degenerative disc and joint disease and IVDS.  The examiner noted that the Veteran's lumbar spine disability prevented prolonged standing or walking without the ability to sit as needed.  No moderate to heavy lifting could be performed.  

VA treatment records from May 2008 to January 2014 document the Veteran's treatment for chronic low back pain and radiculopathy of the bilateral lower extremities.  His pain was controlled with prescription pain medication.  See February 2010 VA Neurology Outpatient Note and June 2012, July 2013, and January 2014 VA Nurse Practitioner Notes.  

Based on a careful review of the subjective and clinical evidence, the Board finds that throughout the appeal period, the Veteran's service-connected lumbar spine disability does not warrant a higher 20 percent evaluation.  In other words, under Diagnostic Code 5242, the evidence does not show that the Veteran's lumbar spine disability manifests symptoms of flexion greater than 30 degrees but not greater than 60 degrees; nor did he manifest muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Rather, throughout the relevant appeal period, the Veteran's lumbar spine manifested flexion at no less than 70 degrees with pain (January 2011 VA examination).  Although IVDS was also found, no incapacitating episodes were reported.  Therefore, a higher 20 percent evaluation under Diagnostic Code 5243 is also not warranted.  Notably, at the Veteran's most recent March 2014 VA examination, his lumbar spine showed improvement in range of motion with flexion at 90 degrees, which is more consistent with a noncompensable evaluation under the rating criteria.  Accordingly, the Board concludes that the Veteran's lumbar spine disability is no more than 10 percent disabling.

Furthermore, the Board has considered the extent to which a higher rating is warranted for the Veteran's service-connected lumbar spine under Deluca.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  At his January 2011 and March 2014 VA examinations, the Veteran reported flare-ups due to prolonged use and weather changes.  Clinical evidence (March 2014 VA examination) demonstrates that the Veteran had functional loss exhibited by less movement than normal and interference with sitting, standing and/or weight-bearing.  However, at his recent March 2014 VA examination, no objective evidence of painful motion was found during range of motion or repetitive use testing.  The Board finds that the Veteran's currently assigned evaluation already takes into consideration his complaints of lumbar spine pain and resulting functional impairment.  Accordingly, the Board finds that a higher rating for the lumbar spine on the basis of functional loss is not warranted.  

In addition, the Board notes that the Veteran is already in receipt of evaluations for radiculopathy of the left and right lower extremities.  The evidence does not demonstrate that the Veteran is entitled to a separate evaluation for any other neurologic abnormalities related to his lumbar spine disability.

The Board has considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected lumbar spine disability is manifested by symptoms of chronic pain and discomfort, which impacts his ability to stand or walk for prolonged periods of time.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

B.  Left and Right Ankle Disabilities

The Veteran is seeking higher evaluations for his service-connected left and right ankle disabilities.  Specifically, the Veteran says that he has constant ankle pain, lack of motion, weakness, and balance problems, which impacts his ability to drive (must use cruise control to operate vehicle), prevents prolonged standing or walking, and requires the use of a cane and Arizona boots to support both ankles.  He asserts that his impairments have not been adequately covered by the VA rating schedule.  See October 2008 NOD, March 2010 statement, and July 2010 VA Form 9.  

During the relevant appeal period, the Veteran's service-connected left ankle disability has been currently evaluated as 40 percent disabling, effective March 14, 1978, as 40 percent disabling, effective November 1, 2008, and as 40 percent disabling, effective June 1, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of the tibia and fibula.  Temporary total evaluations were also assigned for the Veteran's left ankle disability, effective September 30, 2008 and April 23, 2010, under 38 C.F.R. § 4.30 for surgery necessitating a period of convalescence.  The Veteran is not appealing for an extension of such temporary total evaluations.

During the relevant appeal period, the Veteran's service-connected right ankle disability has been currently evaluated as 30 percent disabling, effective March 14, 1978, and as 30 percent disabling, effective December 1, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  A temporary total evaluation was assigned for the Veteran's right ankle disability, effective October 1, 2010, under 38 C.F.R. 4.30.  The Veteran is not appealing for an extension of such temporary total evaluation.  

The Board notes that the Veteran's 40 percent and 30 percent ratings for his service-connected left and right ankle disabilities, respectively, effective as of March 14, 1978, have been in effect for more than 20 years.  VA regulations provide that these are protected ratings, and cannot be reduced, except upon a showing of fraud on the part of the Veteran, which is not present in this case.  38 C.F.R. § 3.951 (2016).  

Under Diagnostic Code 5262, a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The Board observes that the words "slight," "moderate," "severe," and "pronounced" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "slight" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2016).

Under Diagnostic Code 5270, a disability rating of 30 percent is assigned for ankylosis of the ankle when either plantar flexion is between 30 degrees and 40 degrees or when dorsiflexion is between zero degrees and 10 degrees, and a disability rating of 40 percent is assigned for ankylosis of the ankle when either plantar flexion is greater than 40 degrees, dorsiflexion is greater than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

In evaluating this case, the Board is cognizant of the limit set forth by the amputation rule.  The amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In the present case, because the Veteran's disability is in the lower level of the leg below the knee, Diagnostic Code 5165 provides that an amputation of the leg below the knee would warrant a 40 percent rating.  

In June 2008, the Veteran underwent a VA examination.  The Veteran reported his current symptomatology, including bilateral ankle pain, but no flare-ups.  He did not use assistive devices.  He could perform his daily activities.  Upon objective evaluation, the examiner found no instability of the joint.  Range of motion testing of the ankles revealed dorsiflexion limited to 10 degrees and flexion limited to 40 degrees bilaterally with pain.  There was no additional limitation in range of motion upon repetitive use testing.  Following an x-ray of the Veteran's ankles, the examiner diagnosed the Veteran with bilateral ankle degenerative joint disease (DJD) and fracture of the tibia and fibula.  

A March 2009 VA Orthotics Prosthetics Consult documents that due to the Veteran's bilateral ankle DJD, he was being evaluated for bracing for both lower extremities.  

An August 2009 VA Podiatry Consult reflects that the Veteran reported an increased inability to walk and balance.  An objective evaluation revealed that the Veteran could barely walk and his ankles had minimal range of motion with dorsiflexion and plantar flexion.  

An October 2009 VA Physical Medicine Rehab Consult documents the Veteran's reported difficulty with balancing and walking, which was more pronounced at night walking to the bathroom.  He was fitted with a wheeled walker.  

In March 2010, the Veteran was afforded a VA examination.  The Veteran continued to report his symptoms of bilateral ankle pain with difficulty walking.  Occupational and daily activities were not impacted.  Upon an objective evaluation, the examiner found that the Veteran had no instability of the joint, painful motion of the right and left ankle, and DJD of both ankles.  The movement of the ankles showed a bilateral leg tibia/fibular fracture and bilateral ankle deformity.  Range of motion testing of the ankles revealed right dorsiflexion limited to 10 degrees with pain, right plantar flexion limited to 20 degrees with pain, left dorsiflexion limited to 10 degrees with pain, and left plantar flexion limited to 25 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  The examiner noted that the Veteran wore braces on the right and left tibia and fibula, wore a special boot on both feet, and used a walker.  The examiner diagnosed the Veteran with status post tibial and fibular fracture with DJD and os calcis fracture of the right and left foot.  

In April 2010, the Veteran was afforded another VA examination.  The Veteran reported his current symptomatology, including bilateral ankle deformity, giving way, instability, pain, stiffness, weakness, incoordination, and very limited motion secondary to surgical fusion.  For assistance, the Veteran always used orthotic inserts and a walker.  Upon objective evaluation, the examiner found poor propulsion and balance and an abnormal shoe wear pattern.  His left ankle exhibited deformity, pain at rest, weakness, guarding of movement and ankle instability of very limited motion.  His right ankle exhibited malalignment, pain at rest, weakness, guarding of movement and ankle instability of limited motion.  Range of motion testing of the ankles revealed left dorsiflexion at 0 degrees, left plantar flexion at 0 degrees, right dorsiflexion at 5 degrees, and right plantar flexion at 5 degrees.  There was no additional limitation in range of motion upon repetitive use testing.  Left ankle ankylosis was stable.  There was lateral bowing of bilateral tibia, more on the left than the right, and atrophy of the bilateral lower leg muscles.  Diagnosing DJD and chronic pain of the bilateral ankles and knees, the examiner found that the Veteran had an increased loss of function, balance, and pain.  

In January 2011, the Veteran was afforded a VA examination.  Due to the recent removal of a fixator and placement of a short left leg cast, the Veteran's left leg could not be examined.  Upon objective evaluation, the examiner found an abnormal gait (limping from both legs), right calf atrophy, tender right ankle and foot, right ankle ankylosis, and right foot varus deformity.  Motor examination results showed total paralysis of the right ankle dorsiflexion and plantar flexion.  There was additional limitation in range of motion upon repetitive use due to pain.  The examiner diagnosed the Veteran with residual fracture of the tibia and fibula, right ankle ankylosis, and fusion deformity of the right talus and os calcis.  

An April 2011 private hospital operative record reflects that the Veteran underwent a right ankle fusion.  The postoperative diagnosis was right ankle osteoarthritis, malunion of talus and calcaneal fracture, malunion of tibial fracture, and varus deformity.  

A December 2011 VA Pain Note documents that the Veteran had reported being healed from his right ankle fusion procedure.  He continued to have bilateral leg pain, which was treated with medication.  The VA treating physician noted that the Veteran had a right leg brace.  

At his most recent March 2014 VA examination, the Veteran reported minimal pain following his right ankle fusion and daily left ankle aches.  No assistive devices were used.  Upon objective evaluation, the examiner found no localized tenderness, no muscle movement upon muscle strength testing bilaterally, and no abnormal joint stability test findings.  Range of motion testing of the ankles revealed right plantar flexion and dorsiflexion at zero degrees and left plantar flexion and dorsiflexion at 10 and 5 degrees, respectively.  No objective evidence of painful motion was noted bilaterally.  No additional limitation in range of motion upon repetitive use testing was found.  There was functional loss of both ankles exhibited by less movement than normal, weakened movement, excess fatigability, incoordination, swelling, deformity, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Ankylosis was found bilaterally in good weight-bearing position.  There was moderate deformity of the bilateral ankles.  

The Board finds that a higher than 40 percent evaluation for the Veteran's service-connected left ankle disability is precluded by the amputation rule.  As the Veteran's 40 percent evaluation equates to the amount assigned for an amputation of the leg below the knee, 38 C.F.R. § 4.68 explicitly states that the 40 percent evaluation is the maximum assignable disability rating.  

In this same regard, based on a careful review of the subjective and clinical evidence and resolving all reasonable doubt in favor of the Veteran, the Board finds that from May 19, 2008 to September 30, 2010 and from December 1, 2010, a 40 percent evaluation, but no higher, is warranted for the Veteran's service-connected right ankle disability.  The Veteran stated that he used Arizona boots to support his ankles.  Clinical evidence demonstrates that the Veteran had balance problems and used a brace on his right tibia and fibula to assist with walking.  In other words, the Board concludes that the Veteran's right ankle disability more closely approximates nonunion of the tibia and fibula with loose motion and requiring a brace.  Thus, the Veteran's right ankle disability warrants a 40 percent evaluation May 19, 2008 to September 30, 2010 and from December 1, 2010.  

However, pursuant to the amputation rule, the assignment of a 40 percent evaluation for the Veteran's right ankle disability is the maximum schedular rating available for that disability.  Consequently, a higher than 40 percent evaluation for the Veteran's right ankle disability is precluded by the amputation rule.  

Regarding an extraschedular rating, just like a higher schedular rating, an extraschedular rating would also be inapplicable in this case, as it would mandate the assignment of a rating in excess of what would be assigned for someone whose leg below the knee was amputated.  38 C.F.R. § 4.68 explicitly states that the combined rating shall not exceed the amount for amputation of a limb at the level of the disability; it does not state that the combined schedular rating should not exceed the amount for amputation of a limb at the level of the disability.  As such, the language is clear that once the amputation rating threshold is reached, no higher rating, whether schedular or extraschedular, may be assigned.  Accordingly, extraschedular consideration for the Veteran's service-connected left and right ankle disabilities is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for chronic lumbar pain with discogenic disease is denied.  

Entitlement to an evaluation in excess of 40 percent for residuals of fracture of the left tibia and fibula and calcaneus and talus with secondary degenerative changes and peripheral vasospasm is denied.

From May 19, 2008 to September 30, 2010, entitlement to a 40 percent evaluation for residuals of fracture of the right tibia and fibula and calcaneus callus and os calcis is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From December 1, 2010, entitlement to a 40 percent evaluation for residuals of fracture of the right tibia and fibula and calcaneus callus and os calcis is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


